TOWNSEND, District Judge.
The articles in question are camel’s hair noils. They were classified for duty under paragraph 388 of the act of 1890, which is as follows:
“388. On noils, shoddy, top waste, slubbing waste, roving waste, yarn waste, gametted waste and all other wastes composed wholly or in part of wool, the duty shall be thirty cents per pound.”
The importer protested, claiming that they are dutiable as camel’s hair of the second class, under paragraphs 377 and 384 of said act, or as waste, under paragraph 472. The latter claim was not pressed on the argument. It is clear that the article in question is not waste. Standard Varnish Works v. U. S., 8 C. C. A. 178, 59 Fed. 456; Patton v. U. S., 16 Sup. Ct. 89. The single question in the. case is whether the concluding clause of paragraph 388, “composed of wool,” refers to these noils. It appears from paragraph 375 that Schedule K treats generally of wools, hair of the camel, etc. It is further relevant as bearing upon this question that the provisions for noils and for articles made from camel’s hair both appear for the first time in this tariff act. A “noil” means the short hair of the camel or sheep, obtained by combing. In the latter the short fibers are the inferior product; in the former, the short hairs are the superior product. In view of the decision of the supreme court in Robertson v. Salomon, 144 U. S. 603, 12 Sup. Ct. 752, as interpreted by the circuit court of appeals in Lowenthal v. U. S., 18 C. C. A. 299, 71 Fed. 692, it is doubtful whether the qualifying clause would in any case relate back to the word “noils.” In this case, however, as camel’s hair- noils are not a waste, and as congress has carefully enumerated various kinds of woolen waste, and has limited the qualifying phrase, “composed of wool,” to other wastes only, it would seem that it did not intend to include camel’s hair noils therein. The designation under paragraph 388 of “noils,” or the short hair of the camel produced by combing, is more specific than the general designation of camel’s hair. If, as is contended by counsel for the importer, congress only intended to include in said paragraph such noils as are in fact waste, and therefore only noils from the wool of the *835sheep, yet the precise language used does not permit of this construction. The word “noils” includes noils of camel’s hair. Such noils are not waste. Therefore the language, “all other wastes,” does not cover camel’s hair. The decision of the board of general appraisers is affirmed.